  Case 3:18-cv-00811-X Document 152 Filed 09/03/20                       Page 1 of 7 PageID 3358



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 ABHIJIT RAMACHANDRAN,                                   §
                                                         §
            Plaintiff,                                   §
                                                         §
 v.                                                      §    Civil Action No. 3:18-CV-00811-X
                                                         §
 VINAY JAIN, AROG                                        §
 PHARMACEUTICALS, INC., JAIN                             §
 INVESTMENTS, LLC, and VIDERA                            §
 PHARMACEUTICALS, LLC,                                   §
                                                         §
            Defendants.                                  §

                         MEMORANDUM OPINION AND ORDER

        There’s a lot going on in this case.                 Too much.     There are eight pending

motions.1 The parties seem to want to litigate all possible issues at the same time.

The Court prefers to help the parties resolve this dispute one step at a time. And so,

in the interest of justice, the Court seeks to bring order to the docket and establish a

simple, clear, and logical path forward for the parties.2


        1 Or eleven motions, if the Court includes two motions to compel and a motion to strike experts
filed last fall. The Court dismissed these as moot when it determined its subject-matter jurisdiction
had not yet been invoked [Doc. No. 130], and it did not reinstate them automatically when the Court
determined after subsequent filings that it did have subject-matter jurisdiction over this action [Doc.
No. 143]. Instead, in the latter order, the Court ordered the parties to refile any still-relevant discovery
or procedural motions. The parties did not refile these motions but indicated in their joint report that
they consider the motions still pending [Doc. No. 145]. The Court provides clarity to the parties in this
order.
         2 The Court takes seriously that this litigation is highly contentious and that much is at stake

for each party in this case. But when their discord manifests as a disorderly docket, it impedes the
expeditious administration of justice. The Court seeks to help the parties, but to do so it needs the
parties to help the Court. See Dondi Properties Corp. v. Commerce Sav. & Loan Ass’n, 121 F.R.D. 284,
286 (N.D. Tex. 1988) (“The judicial branch of the United States government is charged with
responsibility for deciding cases and controversies and for administering justice. We attempt to carry
out our responsibilities in the most prompt and efficient manner, recognizing that justice delayed, and
justice obtained at excessive cost, is often justice denied.”).

                                                     1
 Case 3:18-cv-00811-X Document 152 Filed 09/03/20          Page 2 of 7 PageID 3359



      First, the Court DENIES WITHOUT PREJUDICE the defendants’ motions

for judgment on the pleadings [Doc. Nos. 79 & 81]. The Court finds that these motions

are premature, because they involve claims the defendants also seek to dismiss for

lack of subject-matter jurisdiction (and the Court’s jurisdiction is a threshold

analysis). The Court also finds that they are unhelpfully untimely, because motions

for judgment on the pleadings may only be filed “early enough not to delay trial.”3

But these were filed over 16 months into this case, almost five months after pleadings

closed, fewer than three months before trial (as scheduled at the time), and 17 days

before summary-judgment motions were due. Notably, the defendants moved for

judgment on the pleadings well into the discovery period, as only 12 days of discovery

remained when the motions were filed.

      And so the Court also finds that these Rule 12(c) motions are unnecessarily

duplicative, because when “matters outside the pleadings are presented to and not

excluded by the court, [a 12(c) motion] must be treated as one for summary judgment

under Rule 56.”4 Since the Court would apply the summary-judgment standard to

the motions for judgment on the pleadings anyways, the Court chooses to address

their arguments—including all available and relevant evidence for and against these

arguments—in comprehensive summary-judgment briefing. The Court’s decision is

in the interest of justice because “[a]ll parties must be given a reasonable opportunity

to present all the material that is pertinent to the motion.”5 Additionally, the Court


      3   FED. R. CIV. P. 12(c).
      4   Id. 12(d).
      5   Id.

                                           2
 Case 3:18-cv-00811-X Document 152 Filed 09/03/20           Page 3 of 7 PageID 3360



finds that it does not prejudice the parties, because they have engaged in discovery

and have demonstrated themselves willing and capable of briefing a motion for

summary judgment.

      Second, the Court DENIES WITHOUT PREJUDICE the defendants’ motion

for summary judgment [Doc. No. 94]. The Court finds that the motion is premature

at this stage in litigation, because the threshold motion to dismiss for lack of subject-

matter jurisdiction is ripe for the Court’s review and there may be discovery disputes

to resolve before reaching the summary-judgment stage. As the Court will explain in

a separate order, the defendants will have another, more timely opportunity to move

for summary judgment on any claims remaining after the motion-to-dismiss stage.

The Court will look unfavorably on any motions for summary judgment filed without

leave before then.

      Third, because the motion for summary judgment is no longer before the Court,

the Court DENIES AS MOOT: (1) Ramachandran’s motion to file an amended brief

in opposition to the summary-judgment motion [Doc. No. 144]; (2) Ramachandran’s

motion for a summary-judgment hearing [Doc. No. 148]; and (3) the defendants’

motion to strike Ramachandran’s reply in support of its motion to file an amended

brief in opposition to the summary-judgment motion [Doc. No. 150].

      Fourth, to the extent the parties consider them ripe for review, the Court

DENIES WITHOUT PREJUDICE their motions to compel [Doc. Nos. 76 & 84] and

motion to strike experts [Doc. No. 93]. Because of the Court’s October 30, 2019 order

[Doc. No. 130], and as indicated by the Court’s instructions in its June 22, 2020 order



                                           3
  Case 3:18-cv-00811-X Document 152 Filed 09/03/20                   Page 4 of 7 PageID 3361



[Doc. No. 143], these motions were not before the Court and were to be refiled if the

parties considered them still relevant for this case’s disposition. For the sake of

clarity, the Court expressly denies them without prejudice here. As the Court will

explain in a separate order, the parties will have another, more timely opportunity to

file discovery motions (including refiling these, if they remain relevant). The Court

will look unfavorably on any discovery motions filed without leave before then.

       Fifth, the Court DENIES WITHOUT PREJUDICE Ramachandran’s motion

to seal [Doc. No. 146] because Ramachandran has not attempted to show good cause

to seal. The Court generally discourages requests for filing motions and exhibits

under seal.6 Court proceedings are, by and large, public matters (and rightfully so

given that tax dollars fund the courts and we have this wonderful protection called

the First Amendment).7 Here, the Court—through its Protective Order issued on

April 10, 2019 [Doc. No. 56]—converted an agreement of the parties into the

Protective Order.

       The parties must adhere to the Protective Order, but they must also abide by



       6 The parties may agree between themselves to designate documents “confidential” during
discovery. The typical standard there involves the parties assessing whether they want that material
in the public domain. But filing that material with the Court under seal is a different matter
altogether.
        7 See United States v. Holy Land Found. for Relief & Dev., 624 F.3d 685, 690 (5th Cir. 2010)

(“Public confidence [in our judicial system] cannot long be maintained where important judicial
decisions are made behind closed doors and then announced in conclusive terms to the public, with the
record supporting the court’s decision sealed from public view.” (quotation marks omitted) (alteration
in original)); SEC v. Van Waeyenberghe, 990 F.2d 845, 848 (5th Cir. 1993) (“Public access [to judicial
records] serves to promote trustworthiness of the judicial process, to curb judicial abuses, and to
provide the public with a more complete understanding of the judicial system, including a better
perception of its fairness.” (quotation marks omitted) (alteration in original)). See also Brown &
Williamson Tobacco Corp. v. F.T.C., 710 F.2d 1165, 1177 (6th Cir. 1983) (the First Amendment and
the common law limit the court’s discretion to seal records).

                                                  4
  Case 3:18-cv-00811-X Document 152 Filed 09/03/20                    Page 5 of 7 PageID 3362



the sealing standards the Fifth Circuit has established.                    The Protective Order

specifically instructs the parties to “not unreasonably file under seal pleadings,

motions, or other papers that do not qualify for protection from disclosure under this

Order.”8 In this way, the Protective Order complements the Fifth Circuit’s standards:

“This court disfavors the sealing of briefs or portions of the record where the parties

. . . have not articulated a legal basis for the sealing.”9 Indeed, the Fifth Circuit has

“repeatedly required parties to justify keeping materials under seal.”10

       To help ensure that parties only reasonably file items under seal that qualify

for protection under the Protective Order, the Court sets the following requirements

in accordance with the Fifth Circuit’s sealing standards. A party seeking to file a

specific document under seal must move for leave to do so and: (1) brief the legal

authorities indicating the risks of disclosure outweigh the public’s right to know for

each document, and (2) explain that no other viable alternative to sealing exists.11

Further, all facts recited in any such motion must be verified by the oath or

declaration of a person or persons with personal knowledge, which will assist the




       8   Protective Order [Doc. No. 56], at 7.
      9 Planned Parenthood of Greater Tex. Family Planning & Preventative Health Servs., Inc. v.

Kaufman, No. 17-50534, Doc. 00514098372, at 2 (5th Cir. Aug. 1, 2017).
       10  Id. See, e.g., Claimant ID 100236236 v. BP Exploration & Prod’n, Inc., No. 16-30521 (5th
Cir. Jan. 31, 2017) (requesting letter briefs sua sponte as to whether appeal should remain under seal
and entering order unsealing appeal); United States v. Quintanilla, No.16-50677 (5th Cir. Nov. 16,
2016) (order authorizing briefs and record excerpts to be filed under seal on condition that the parties
filed redacted briefs and record excerpts on the public docket).
        11 See, e.g., Kaufman, No. 17-50534, Doc. 00514098372, at 2. Also, the parties should note that

a showing that disclosure of the information sought to be sealed would harm a party’s reputation or
its business is not sufficient to overcome the strong common law presumption in favor of public access.
See Brown & Williamson Tobacco Corp. v. Fed. Trade Comm’n, 710 F.2d 1165, 1180 (6th Cir. 1983).

                                                   5
  Case 3:18-cv-00811-X Document 152 Filed 09/03/20                     Page 6 of 7 PageID 3363



Court in making fact findings that can withstand appellate scrutiny.12

        Although Ramachandran filed a motion to seal, Ramachandran did not state

with specificity the reasons why the documents he intends to file under seal should

be concealed from public view. And because he provided no such facts, his motion is

not verified by the oath or declaration of a person possessing personal knowledge of

such facts. Without such verified facts, the Court is unable to ensure that documents

are not unreasonably filed under seal and unjustifiably hidden from the public.

        In summary, the Court: (1) DENIES WITHOUT PREJUDICE the

defendants’ motions for judgment on the pleadings [Doc. Nos. 79 & 81]; (2) DENIES

WITHOUT PREJUDICE the defendants’ motion for summary judgment

[Doc. No. 94]; (3) DENIES AS MOOT Ramachandran’s motion to file an amended

brief in opposition to the summary-judgment motion [Doc. No. 144], Ramachandran’s

motion for a summary-judgment hearing [Doc. No. 148], and the defendants’ motion

to strike Ramachandran’s reply in support of its motion to file an amended brief in

opposition to the summary-judgment motion [Doc. No. 150]; (4) DENIES WITHOUT

PREJUDICE the motions to compel [Doc. Nos. 76 & 84] and motion to strike experts



        12See United States v. Edwards, 823 F.2d 111, 119 (5th Cir. 1987) (if closure of a presumptively
open proceeding is to withstand a First Amendment challenge, the court must make specific fact
findings that substantial probability exists that an interest of a higher value will be prejudiced and
that no reasonable alternatives will adequately protect that interest).
        The Court recognizes that this verification requirement is complicated by the fact that the
parties are typically at odds here. The plaintiff may want a document filed. The defendant would
rather it not be filed but wants it sealed if filed. The plaintiff cares not about that document being
sealed, so long as its own documents remain sealed. What does that motion look like if it must be
verified? The parties are free to file a combined motion where one party moves to file under seal in
one section and the other party files a verified section explaining the justification for sealing. The
same process could occur in separate filings. In either event, the parties may file responses and replies
if needed.

                                                   6
 Case 3:18-cv-00811-X Document 152 Filed 09/03/20         Page 7 of 7 PageID 3364



[Doc. No. 93]; and (5) DENIES WITHOUT PREJUDICE Ramachandran’s motion

to seal [Doc. No. 146].

      Now what’s left? By separate order, the Court will decide the defendants’

motion to dismiss for lack of subject-matter jurisdiction [Doc. No. 82]. At that time,

the Court will provide a schedule for discovery motions or summary-judgment

motions for any claims that survive the motion to dismiss. Until then, the Court will

look unfavorably upon any motions filed without leave from the Court.



      IT IS SO ORDERED this 3rd day of September 2020.




                                               _________________________________
                                               BRANTLEY STARR
                                               UNITED STATES DISTRICT JUDGE




                                          7
